Citation Nr: 0533369	
Decision Date: 12/09/05    Archive Date: 12/30/05	

DOCKET NO.  05-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-
at-law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from May 1990 to 
August 1990 and from May 1991 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska, that denied entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
should further action be required. 


REMAND

A review of the evidence of record discloses that the veteran 
has been accorded varying psychiatric diagnoses over the 
years, including PTSD and a bipolar disorder.  However, it 
does not appear the diagnosis of PTSD has been attributed to 
any documented stressful incidents that occurred while the 
veteran was serving in the Southwest Asia Theater of 
Operations in the early 1990's.  Of record is a June 2004 
communication from U.S. Armed Services Center for Research of 
Unit Records (CURR) in which it was indicated the CURR was 
not able to locate documentation concerning a shooting the 
veteran reported he had been exposed to.  Notation was made 
that the U.S. Army Criminal Investigation Command was 
contacted with regard to an incident in Germany where the 
veteran indicated that his roommate held a knife to his 
throat.  However, it was indicated the Command was not able 
to obtain a report regarding that incident.  It was 
recommended that the veteran or his authorized representative 
request a copy of his official military personnel file from 
the National Personnel Records Center in St. Louis.  The 
claims folder does contain some of the veteran's personnel 
records.  These disclose that he served with D Battery, 4th 
Battalion, 43rd Air Defense Artillery in Bahrain, from 
January 1993 to March 1993.  Unfortunately, it appears no 
attempt has been made to procure any information with regard 
to the activities of that unit during the aforementioned two-
month time frame.  

The diagnosis of PTSD that is of record is essentially based 
on history provided by the veteran.  With regard to the other 
principal psychiatric diagnosis that the veteran has been 
given, that being a bipolar disorder, the VA psychiatrist who 
made the diagnosis did not express an opinion as to its 
etiology.  

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA) VA is obligated to provide an examination when 
the record contains competent evidence that a claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of a disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
request him to describe any information 
that he can recall regarding his claimed 
stressor or stressors in service.  He 
should be asked to be as specific as 
possible with regard to any details 
regarding any claimed stressful events.  
He should provide dates, places, units of 
assignment, and times of any events, 
description of events, and the names and 
any other identifying information 
concerning any other individuals involved 
in the events.  At a minimum, he should 
indicate the location and approximate 
time (2-month specific date range) of the 
specific event or events in question.  He 
is to be informed that this information 
is vital in obtaining supportive evidence 
of the stressful event or events and his 
not providing as complete a response as 
possible may result in a denial of his 
claim.  

2.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150-3197, 
should be contacted and asked to provide 
any unit diaries or command chronologies 
or any other information pertaining to 
the activities of the D Battery, 4th 
Battalion, 43rd Air Defense Artillery in 
Bahrain from January to March 1993.  If 
necessary, the National Archives should 
also be requested to provide any 
information for the unit for the time 
frame between January and March 1993.  
Any information obtained should be 
associated with the claims file.  If the 
search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.  

3.  Thereafter, VA should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder, and a 
copy of this REMAND, must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

4.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  However, he is advised of 
the need to provide more specific information regarding his 
activities in the Persian Gulf to the best of his 
recollection.  Also, he is to be advised of the importance of 
appearing for any scheduled examination.  He and his 
representative should be provided with the provisions of 
38 C.F.R. § 3.655 regarding the consequences of any failure 
to report for a VA examination.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

